DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       This is in response to IDS filed on 7/27/2022 , amendment and terminal disclaimer filed on 2/9/2022 in which claims 1-13 are pending. The applicant’s amendment has been fully considered therefore this case is in condition for allowance.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/27/2022 was filed after the mailing date of the Notice Of Allowance on 4/27/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The closest prior art of (10,979,090) teaches a transceiver system for providing DPD in a radio node utilizing an AAS comprising a plurality of antenna elements to hybrid beamforming comprises a predistorting module, a transmitting module, a receiving module, a processing module, and an updating module. The predistorting module is operable to predistort a baseband input signal  based on an adaptation model to thereby provide a predistorted baseband transmit signal . However the closest prior art above, alone or in combination with the cited prior arts fail to anticipate or render obvious the following recited features: process the combined receive signal y(t) based on at least a plurality of known coupling factors (Cij through CN,j) between the plurality of transmit antenna elements and the receive antenna element, respectively, to thereby provide a normalized receive signal ypp(t); and update the adaptation model based on a comparison of the normalized receive signal ypp(t) and the predistorted baseband transmit signal x'(t).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
((US-20160285485-A1 OR US-20150381220-A1 OR US-20110201287-A1).did. AND PGPB.dbnm.).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL BAYARD whose telephone number is (571)272-3016. The examiner can normally be reached 6-9.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahn K Sam can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EMMANUEL BAYARD/Primary Examiner, Art Unit 2633